Case 1:20-cv-03182-CMA-MEH Document 20 Filed 12/01/20 USDC Colorado Page 1 of 17




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO




   Civil Action No. 20-cv-03182-MEH


   ARIN VANDERHEYDEN,
               Plaintiff,

            v.

   STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
               Defendant.

   ______________________________________________________________________

                             SCHEDULING ORDER
   ______________________________________________________________________

   1. DATE OF CONFERENCE AND APPEARANCES OF COUNSEL AND PRO SE PARTIES

            1.        A Scheduling Conference is scheduled for December 7, 2020, beginning at

   11:15 a.m.

            2.        Plaintiff Arin Vanderheyden is represented by Todd Scardina and Sean R.

   Cumberlege of Scardina Law, 1245 E. Colfax Avenue, Suite 302, Denver, Colorado

   80218.

            3.        Defendants State Farm Mutual Automobile Insurance Company is

   represented by Rebecca K. Wagner and Emma K. Knight of Campbell, Wagner, Frazier

   & Dvorchak, LLC, 5251 DTC Parkway, Suite 350, Greenwood Village, Colorado 80111,

   (303) 831-5990.

                                  2. STATEMENT OF JURISDICTION




   4816-7464-3731.1
Case 1:20-cv-03182-CMA-MEH Document 20 Filed 12/01/20 USDC Colorado Page 2 of 17




            On October 23, 2020, Defendant removed this action from District Court in Douglas

   County, State of Colorado, pursuant to 28 U.S.C. § 1441(a). This Court has subject matter

   jurisdiction over the matter, pursuant to 28 U.S.C. § 1332(a), because there is diversity

   of citizenship between the parties and the amount in controversy exceeds $75,000.00.

                           3. STATEMENT OF CLAIMS AND DEFENSES

   Plaintiff:

            In this action, Plaintiff, Arin Vanderheyden, (hereinafter “Plaintiff”) seeks damages

   arising from the breach of contract, bad faith breach of contract, and violation of C.R.S. §

   10-3-1115, 1116, and 1104 by his insurance company, Defendant State Farm Mutual

   Automobile Insurance Company (hereinafter “Defendant”).

            Prior to June 13, 2016, Defendant entered into a contract for automobile insurance

   coverage with Plaintiff with a policy number 285 7164-C08-06A that included

   Uninsured/Underinsured Motorist Benefit limits of at least $250,000 per person/per

   occurrence (“the Policy”).

            On June 13, 2016 Plaintiff was involved in a motor vehicle collision when Adam

   Burtschi failed to stop and rear-ended Plaintiff while travelling on I-25 near Castle Rock

   (“first accident”). Plaintiff suffered injuries and damages as a result of the collision. The

   first accident was solely the result of the negligent conduct of Adam Burtschi.

            On February 1, 2019, Plaintiff was again involved in a motor vehicle collision when

   Ryan Knotts changed lanes and negligently collided with Plaintiff ’s vehicle while travelling

   on I-25 near Castle Rock (“second accident”). Plaintiff suffered exacerbation of the same

   injuries he had suffered in the June 13, 2016 collision. The second accident was solely

   the result of the negligent conduct of Ryan Knotts.




   4816-7464-3731.1
Case 1:20-cv-03182-CMA-MEH Document 20 Filed 12/01/20 USDC Colorado Page 3 of 17




            Plaintiff filed case number 2019CV030487 in Douglas County District Court.

   Plaintiff ultimately settled his liability claims against Adam Burtschi for $60,000. Plaintiff

   also settled his liability claims against Ryan Knotts for $100,000, or Mr. Knotts liability

   insurance policy limits. Defendant did not intervene in the Lawsuit, despite being invited

   to do so.

            After resolving his liability claims against the underlying tortfeasors, Plaintiff

   submitted two separate UIM claims with Defendant because his past and future economic

   and non-economic damages arising from the first and second accident exceeded the

   available underlying liability insurance from each tortfeasor.

            In both the first and second UIM claim, Plaintiff presented evidence to Defendant

   in the form of medical records and expert reports that proved his damages as a result of

   each accident greatly exceeded the available liability limits of insurance and therefore

   entitled him to UIM benefits.

            As a result of an incomplete and unreasonable evaluation of Plaintiff’s damages,

   Defendant refused to pay any underinsured motorist benefits arising from the First

   Accident. Defendant only offered Plaintiff $5,000 in underinsured motorist benefits arising

   from the Second Accident. During the course of evaluating both the first and second UIM

   claims, Defendant unreasonably, recklessly, and/or willfully delayed or denied payment

   of benefits to which Plaintiff is entitled as a first party claimant. This action followed.

   Plaintiff continues to treat his lumbar injuries consistent with Dr. Knight’s expert narrative

   report on Plaintiff’s future treatment needs. As a result, Plaintiff continues to incur

   accident-related medical bills.

   Defendant:




   4816-7464-3731.1
Case 1:20-cv-03182-CMA-MEH Document 20 Filed 12/01/20 USDC Colorado Page 4 of 17




            Defendant asserts the following:

            That the Plaintiff may have failed to mitigate his damages, if any, by taking such

   reasonable steps under the circumstances as would reduce his injuries and damages, if

   any; and any damages resulting from the Plaintiff’s failure to take such reasonable steps

   cannot be recovered.

            That the Plaintiff’s non-economic damages, if any, are limited by C.R.S. § 13-21-

   102.5.

            That this Defendant is entitled to setoff of any amounts previously paid to the

   Plaintiff and of the underlying liability limits of the tortfeasor.

            Plaintiff’s claims for damages are barred or reduced to the extent such damages

   were not proximately caused by the accidents at issue, and to the extent such injuries

   were caused by prior events for which Defendant is not responsible.

            That the Plaintiff’s recovery or any benefits under the State Farm insurance

   policies at issue is subject to and limited by all of the terms, conditions, limitations and

   exclusions of said policies, including but not limited to, applicable policy limits and/or limits

   of liability, setoffs and primacy conditions.

            That the Plaintiff’s claims for payment of insurance benefits under the State Farm

   insurance policy may be barred by conditions precedent, including failure to comply with

   the policy’s cooperation clause and/or failure to fulfill his duties in the event of loss as

   specified in the policy. Specifically, and upon information and belief, the Plaintiff did not

   provide supporting documentation of the Plaintiff’s alleged lost wages.

                                      4. UNDISPUTED FACTS

   The following facts are undisputed:




   4816-7464-3731.1
Case 1:20-cv-03182-CMA-MEH Document 20 Filed 12/01/20 USDC Colorado Page 5 of 17




            1.        The Plaintiff was involved in a motor vehicle accident on June 13, 2016,

   with a vehicle driven by Adam Burtschi in Castle Rock, Colorado.

            2.        The Plaintiff was involved in a motor vehicle accident on February 1, 2019

   with a vehicle driven by Ryan Knotts in Castle Rock, Colorado.

            3.        At the time of both of the accidents, Plaintiff was insured under State Farm

   policy number 2857164-CO8-06A for the 2012 Nissan Frontier he was driving. That policy

   contained UM/UIM coverage in the amount of $250,000 per person/$500,000, per

   incident. State Farm also insured Mr. Vanderheyden’s wife under policy number 2857164-

   CO8-06B for a Toyota FJ Cruiser, also with UM/UIM coverage in the amount of $250,000

   per person/$500,000, per incident.

            4.        Plaintiff submitted two claims for uninsured/underinsured motorist benefits

   to State Farm stemming from each motor vehicle accident.

                                     5. COMPUTATION OF DAMAGES

            a.        Plaintiff:


                                   DAMAGES ALLOCATION WORKSHEET




    Date of Bill        Facility                   TOTAL COST      1ST            2ND
                                                                   ACCIDENT       ACCIDENT


                                         1ST ACCIDENT OCCURS
    6/13/16             Castle Rock Adventist     $2,125.50        $2,125.50      NULL
    6/13/16             Diversified Radiology     $59.00           $59.00         NULL
    6/13/16             ER Physicians at Porter   $665.00          $665.00        NULL
    6/14/16             Denver Vail Orthopedics   $270.00          $135.00        NULL
    6/17/16             ProCare PT                $200.00          $100.00        NULL
    6/17/16             ProCare PT                $270.00          $135.00        NULL




   4816-7464-3731.1
Case 1:20-cv-03182-CMA-MEH Document 20 Filed 12/01/20 USDC Colorado Page 6 of 17




    6/19/16           Denver Vail Orthopedics   $176.00     $88.00      NULL
    6/20/16           ProCare PT                $330.00     $165.00     NULL
    6/22/16           ProCare PT                $360.00     $180.00     NULL
    6/29/16           ProCare PT                $360.00     $180.00     NULL
    7/5/16            Denver Vail Orthopedics   $176.00     $88.00      NULL
    7/8/16            ProCare PT                $330.00     $165.00     NULL
    7/13/16           ProCare PT                $330.00     $165.00     NULL
    7/18/16           ProCare PT                $330.00     $165.00     NULL
    7/29/16           ProCare PT                $330.00     $165.00     NULL
    8/12/16           ProCare PT                $300.00     $150.00     NULL
    8/26/16           ProCare PT                $330.00     $165.00     NULL
    9/2/16            ProCare PT                $330.00     $165.00     NULL
    11/11/16          ProCare PT                $300.00     $150.00     NULL
    11/16/16          ProCare PT                $300.00     $150.00     NULL
    11/21/16          ProCare PT                $360.00     $180.00     NULL
    11/30/16          ProCare PT                $330.00     $165.00     NULL
    12/7/16           ProCare PT                $300.00     $150.00     NULL
    12/14/16          ProCare PT                $300.00     $150.00     NULL
    12/21/16          ProCare PT                $330.00     $165.00     NULL
    3/20/17           ProCare PT                $360.00     $180.00     NULL
    4/3/17            ProCare PT                $330.00     $165.00     NULL
    4/24/17           ProCare PT                $300.00     $150.00     NULL
    9/14/18           Knight Spine & Sport      $753.30     $376.65     NULL
    9/24/18           Health Images             $1,742.00   $871.00     NULL
    9/28/18           Knight Spine & Sport      $492.48     $246.24     NULL
    10/1/18           Knight Spine & Sport      $1,127.52   $563.76     NULL
    10/1/18           SurgCenter of Castle      $3,015.00   $1,507.50   NULL
                      Rock
    11/19/18          Denver International      $636.00     $318.00     NULL
                      Spine Center
    11/26/18          Center for Spine &        $548.30     $274.15     NULL
                      Orthopedics
    12/5/18           Cornerstone Family        $182.00     $91.00      NULL
                      Practice
    12/14/18          Invision Sally Jobe       $165.00     $82.50      NULL

                                   SECOND ACCIDENT OCCURS
    2/1/19            Castle Rock Adventist     $6,702.62   NULL        $6,702.62




   4816-7464-3731.1
Case 1:20-cv-03182-CMA-MEH Document 20 Filed 12/01/20 USDC Colorado Page 7 of 17




    2/1/19            Castle Rock Fire &        $777.00      NULL      $777.00
                      Rescue
    2/1/19            Diversified Radiology     $31.00       NULL      $31.00
    2/1/19            USACS OF COLORADO         $974.59      NULL      $974.59
    2/3/19            Castle Rock Adventist     $10,861.45   NULL      $10,861.45
    2/3/19            Diversified Radiology     $262.00      NULL      $262.00
    2/3/19            USACS OF COLORADO         $974.59      NULL      $974.59
    2/5/19            Knight Spine & Sport      $492.48      $123.12   $123.12
    2/8/19            Knight Spine & Sport      $492.48      $123.12   $123.12
    2/13/19           ProCare PT                $360.00      $90.00    $90.00
    2/15/19           ProCare PT                $280.00      $70.00    $70.00
    2/20/19           ProCare PT                $330.00      $82.50    $82.50
    2/22/19           ProCare PT                $360.00      $90.00    $90.00
    2/25/19           ProCare PT                $330.00      $82.50    $82.50
    3/1/19            ProCare PT                $360.00      $90.00    $90.00
    3/6/19            ProCare PT                $360.00      $90.00    $90.00
    3/8/19            ProCare PT                $280.00      $70.00    $70.00
    3/11/19           Resilience Code (Murray   $135.00      $33.75    $33.75
                      Solsberg)
    3/12/19           Resilience Code (Murray   $176.00      $44.00    $44.00
                      Solsberg)
    3/15/19           Health Images             $1,742.00    $435.50   $435.50
    3/15/19           Knight Spine & Sport      $492.48      $123.12   $123.12
    3/18/19           ProCare PT                $330.00      $82.50    $82.50
    3/25/19           ProCare PT                $330.00      $82.50    $82.50
    3/29/19           Knight Spine & Sport      $492.48      $123.12   $123.12
    4/3/19            ProCare PT                $330.00      $82.50    $82.50
    4/5/19            ProCare PT                $360.00      $90.00    $90.00
    4/8/19            ProCare PT                $330.00      $82.50    $82.50
    4/12/19           ProCare PT                $360.00      $90.00    $90.00
    4/15/19           ProCare PT                $280.00      $70.00    $70.00
    4/17/19           ProCare PT                $300.00      $75.00    $75.00
    4/24/19           ProCare PT                $330.00      $82.50    $82.50
    4/26/19           Knight Spine & Sport      $492.48      $123.12   $123.12
    4/26/19           ProCare PT                $360.00      $90.00    $90.00
    4/29/19           ProCare PT                $360.00      $90.00    $90.00
    5/1/19            ProCare PT                $300.00      $75.00    $75.00
    5/6/19            Knight Spine & Sport      $1,127.52    $281.88   $281.88




   4816-7464-3731.1
Case 1:20-cv-03182-CMA-MEH Document 20 Filed 12/01/20 USDC Colorado Page 8 of 17




    5/6/19            SurgCenter of Castle      $3,015.00   $753.75     $753.75
                      Rock
    5/20/19           Knight Spine & Sport      $1,127.52   $281.88     $281.88
    5/20/19           SurgCenter of Castle      $3,015.00   $753.75     $753.75
                      Rock
    6/7/19            ProCare PT                $360.00     $90.00      $90.00
    6/10/19           ProCare PT                $330.00     $82.50      $82.50
    6/21/19           Knight Spine & Sport      $492.48     $123.12     $123.12
    7/15/19           Knight Spine & Sport      $1,127.52   $281.88     $281.88
    7/15/19           SurgCenter of Castle      $3,015.00   $753.75     $753.75
                      Rock
    8/6/19            Knight Spine & Sport      $492.48     $123.12     $123.12
    9/12/19           Knight Spine & Sport      $492.48     $123.12     $123.12
    9/28/19           Knight Spine & Sport      $492.48     $123.12     $123.12
    10/30/19          Knight Spine & Sport      $492.48     $123.12     $123.12
    2/4/20            Knight Spine & Sport      $492.48     $123.12     $123.12
    2/10/20           Knight Spine & Sport      $1,127.52   $281.88     $281.88
    2/10/20           SurgCenter of Castle      $3,015.00   $753.75     $753.75
                      Rock
    2/25/20           Knight Spine & Sport      $492.48     $123.12     $123.12
    3/4/20            Knight Spine & Sport      $492.48     $123.12     $123.12
    3/9/20            Knight Spine & Sport      $1,127.52   $281.88     $281.88
    3/9/20            SurgCenter of Castle      $3,015.00   $753.75     $753.75
                      Rock
    4/2/20            Knight Spine & Sport      $492.48     $123.12     $123.12
    4/16/20           Knight Spine & Sport      $492.48     $123.12     $123.12
    4/27/20           Knight Spine & Sport      $1,127.00   $281.75     $281.75
    4/27/20           SurgCenter of Castle      $3,015.00   $753.75     $753.75
                      Rock
    5/14/20           Knight Spine & Sport      $492.48     $123.12     $123.12
    6/11/2020         Knight Spine & Sport      $492.48     $123.12     $123.12
    7/9/2020          Knight Spine & Sport      $492.48     $123.12     $123.12
    8/11/2020         Knight Spine & Sport      $492.48     $123.12     $123.12
    9/16/2020         Knight Spine & Sport      $492.48     $123.12     $123.12
                      Safeway Prescriptions     $7,316.41   $1,829.10   $1,829.10
                      Walgreens Prescriptions   $62.75      $15.69      $15.69
                      Lost Income (1st          $358.22     $89.56      $89.56
                      accident)
                      Lost Income (2nd          $1,531.07   $382.77     $382.77
                      accident)




   4816-7464-3731.1
Case 1:20-cv-03182-CMA-MEH Document 20 Filed 12/01/20 USDC Colorado Page 9 of 17




                      Mileage                       $145.00       $36.25        $36.25
    Total (past economic damage allocation)         $92,724.52    $24,368.96    $33,955.91



    FUTURE TREATMENT

    Lumbar cortisone epidural injections (6x a $265,266.00        $66,316.50    $66,316.50
    year for 3 years)
    Lumbar multilevel fusion                   $278,740.00        $69,685.00    $69,685.00
    Follow-up evaluations (4x a year for 5          $5,520.00     $1,380.00     $1,380.00
    years)
    Trigger point injections (one course of         $580.00       $145.00       $145.00
    treatment)
    Lumbar facet joint injections (one course of    $12,173.00    $3,043.25     $3,043.25
    treatment)
    SI joint injections (one course of treatment)   $1,656.00     $414.00       $414.00

    Total (future medical expenses allocation       $563,935.00   $140,983.75   $140,983.75

    Total Medical Bills (past and future)           $656,659.52   $165,352.71   $174,939.66



    LOST INCOME

    Lost Income allocated to each accident          $1,889.29     $358.22       $1,531.07

   Plaintiff’s medical expert, Dr. Pamela Knight, has opined that Plaintiff’s lumbar injuries

   are 50% pre-existing and 50% collision-related. Dr. Knight also believes that both

   collisions are equally responsible for 50% of Plaintiff’s current lumbar injuries (25% each).

            Permanent Impairment:

            Plaintiff has suffered permanent impairment as a result of the injuries he sustained

   in the June 13, 2019 and February 1, 2019 collisions. The total value of Plaintiff’s

   damages for permanent impairment will be determined by the jury at trial.

            Non-economic damages:




   4816-7464-3731.1
Case 1:20-cv-03182-CMA-MEH Document 20 Filed 12/01/20 USDC Colorado Page 10 of 17




            Plaintiff has suffered past and future non-economic damages including, but not

   limited to, pain and suffering, loss of enjoyment of life, inconvenience, and impairment of

   quality of life. The total value of Plaintiff’s non-economic damages will be determined by

   the jury at trial.

            Pre and post-judgment interest:

            Plaintiff also seeks pre-judgment and post-judgment interest on any amount

   awarded at trial.

            Right to Amend:

            Plaintiff reserved his right to amend this computation of damages pursuant to

   discovery as well as any findings or opinions of any expert or any other expert retained in

   this matter to include any damages, including expectation, consequential, punitive, and

   incidental damages to which Plaintiff is entitled under law, reasonable attorneys’ fees as

   provided under any applicable law, regulation, rule, or contract provision, any and all costs

   as provided under any applicable law, regulation, rule, or contract provision, prejudgment

   and post judgment interest at the highest rate available under law, and any and all other

   legal and equitable relief as this Court deems just.


            b.        Defendant:

            The Defendant is not claiming any damages at this time. The Defendant reserves

   its right to seek any damages, attorney’s fees, or costs in the future.


                            6. REPORT OF PRECONFERENCE DISCOVERY
                               AND MEETING UNDER FED. R. CIV. P. 26(f)

            a.        Date of Rule 26(f) meeting: November 20, 2020.

            b.        Names of each participant and party he/she represented.




   4816-7464-3731.1
Case 1:20-cv-03182-CMA-MEH Document 20 Filed 12/01/20 USDC Colorado Page 11 of 17




                      For the Plaintiff:

                      Sean R. Cumberlege, Atty. Reg #41392
                      Scardina Law
                      1245 E. Colfax Avenue, Suite 302
                      Denver, Colorado 80218
                      Telephone: (720) 420-9068
                      Fax: (303) 845-5594
                      E-mail: sean@scardinalaw.com

                      For the Defendants:

                      Emma K. Knight, Atty. Reg. #49591
                      Campbell, Wagner, Frazier & Dvorchak, LLC
                      5251 DTC Parkway, Suite 350
                      Greenwood Village, Colorado 80111
                      Telephone: (303) 831-5990
                      Fax: (303) 832-7144
                      E-mail: eknight@cwfd-law.net


            c.        Statement as to when Rule 26(a)(1) disclosures were made or will be made.

            Plaintiff’s Rule 26(a)(1) disclosures will be served by December 4, 2020.

            Defendants’ Rule 26(a)(1) disclosures will be served by December 4, 2020.

            d.        Proposed changes, if any, in timing or requirement of disclosures under

   Fed. R. Civ. P. 26(a)(1).

            None.

            e.        Statement concerning any agreements to conduct informal discovery:

            No agreements, but the parties are open to discussing informal discovery if it would

   serve to reduce litigation costs.

            f.        Statement concerning any other agreements or procedures to reduce

   discovery and other litigation costs, including the use of a unified exhibit numbering

   system.



   4816-7464-3731.1
Case 1:20-cv-03182-CMA-MEH Document 20 Filed 12/01/20 USDC Colorado Page 12 of 17




            Counsel agree that they will work together on agreements and procedures to

   reduce the cost of litigation. Counsel also agree to use a unified exhibit numbering system

   for depositions.

            g.        Statement as to whether the parties anticipate that their claims or defenses

   will involve extensive electronically stored information, or that a substantial amount of

   disclosure or discovery will involve information or records maintained in electronic form.

            The Defendant’s claim file is maintained in electronic format, and copies of the

   relevant, discoverable portions of the claim file will be produced. The Defendant does not

   anticipate the need for extensive ESI.

            h.        Statement summarizing the parties’ discussions regarding the possibilities

   for promptly settling or resolving the case.

            The Parties are open to settlement negotiations after some discovery has been

   completed.

                                              7. CONSENT

            All parties have not consented to the exercise of jurisdiction of a magistrate judge.

                                      8. DISCOVERY LIMITATIONS

            a.        Modifications which any party proposes to the presumptive numbers of

   depositions or interrogatories contained in the Federal Rules.

            Each side shall be limited to 5 depositions each, excluding experts, and 25

   interrogatories.

            b.        Limitations which any party proposes on the length of depositions.

            Depositions shall be limited to a length of one-day of seven hours, without prior

   agreement or absent leave of Court.




   4816-7464-3731.1
Case 1:20-cv-03182-CMA-MEH Document 20 Filed 12/01/20 USDC Colorado Page 13 of 17




            c.        Limitations which any party proposes on the number of requests for

   production and/or requests for admission.

            Each side shall be limited to 25 requests for production and 25 requests for

   admission.

        d.    Deadline for service of Interrogatories, Requests for Production of
   Documents and/or Admissions:

            May 23, 2021.

            e.        Other Planning or Discovery Orders

            Plaintiff: Plaintiff requests that Defendant provide the name and title of the
            representative(s) it may designate no later than 5 days before the Fed. R. Civ. P.
            30(b)(6) deposition.

            Plaintiff objects to Defendant’s request regarding the redaction of amounts paid for

            medical treatment.


            Defendant:

            Fed. R. Civ. P. 30(b)(6) Deposition Procedure: To the extent the Plaintiff requests

   a Fed. R. Civ. P. 30(b)(6) deposition of the Defendant, and to facilitate the Fed. R. Civ. P.

   30(b)(6) process, the procedure shall be as follows:          the Plaintiff shall provide the

   Defendant a draft list of proposed 30(b)(6) topics, which shall be designated with

   reasonable particularity and not exceed a reasonable number of topics. Defendant shall

   have fourteen (14) days from the date of the Plaintiff’s draft list of proposed 30(b)(6) topics

   within which to provide any objections and/or comments to the Plaintiff’s proposed topics

   and to identify which representative(s) it may designate for the proposed topics. Upon

   agreement of the Fed. R. Civ. P. 30(b)(6) topics, the Parties shall confer to schedule the

   30(b)(6) deposition. If the Parties are unable to come to an agreement as to the proposed




   4816-7464-3731.1
Case 1:20-cv-03182-CMA-MEH Document 20 Filed 12/01/20 USDC Colorado Page 14 of 17




   topics for a Fed. R. Civ. P. 30(b)(6) deposition, the Parties will set a hearing with the Court

   to determine the topics on which the Plaintiff may seek deposition testimony from the

   Defendant at a Fed. R. Civ. P. 30(b)(6) deposition.

            No information concerning amounts paid for medical treatment or health insurance carrier

   information shall be redacted, as the same is not protected from disclosure under Rule 26(a)(1)

   or other discovery, irrespective of whether the same may ultimately be admissible at trial.

            Defendant objects to Plaintiff’s request that it provide the name and title of its 30(b)(6)

   representative within five days of deposition.

                                    9. CASE PLAN AND SCHEDULE


            a.        Deadline for Joinder of Parties and Amendment of Pleadings: January 21,

   2021


            b.        Discovery Cut-off: July 7, 2021.(

                      Conference)

            c.        Dispositive Motion and Motions Pursuant to Fed. R. Evid. 702, 703 and 704

            Deadline: August 7, 2021

            d.        Expert Witness Disclosure

                      1.     The parties shall identify anticipated fields of expert testimony, if

                      any.

                             Plaintiff: Plaintiff may disclose the following experts: any medical

                             treatment provider; medical experts in orthopedics and surgery, pain

                             management and anesthesia, physiatry; experts in the reasonable

                             cost of medical bills (past and future); experts in accident

                             reconstruction; experts in biomechanics; experts in functional



   4816-7464-3731.1
Case 1:20-cv-03182-CMA-MEH Document 20 Filed 12/01/20 USDC Colorado Page 15 of 17




                             capacity evaluation; experts in economics; and experts in the

                             standard of care applicable to insurers.

                             Defendant: The Defendant anticipates retaining a medical doctor to

                             perform a medical records review and/or a Rule 35 exam.

                      2.     Limitations which the parties propose on the use or number of expert

                      witnesses.

                      Excluding non-retained medical treatment providers for Plaintiff, each side

                      shall be limited to five retained (5) experts per party.

                      3.     The parties shall designate all experts and provide opposing counsel

                      and any pro se parties with all information specified in Fed. R. Civ. P.

                      26(a)(2) on or before: April 7, 2021

                      4.     The parties shall designate all rebuttal experts and provide

                      opposing counsel and any pro se party with all information specified in

                      Fed. R. Civ. P. 26(a)(2) on or before: May 7, 2021

            e.        Identification of Persons to Be Deposed:

                      Plaintiff: Plaintiff anticipates taking the deposition of the Rule 30(b)(6)

            designee for Defendant State Farm. If State Farm designates an individual other

            than Betsy Nesmith, then Plaintiff anticipates taking the deposition of Ms. Nesmith.

            Plaintiff reserves the right to depose any other individuals upon conducting further

            discovery.

                      Defendants: Defendant anticipates taking the deposition of the Plaintiff and

            his retained experts, if any. Defendant reserves the right to depose any other

            individuals upon conducting further discovery.




   4816-7464-3731.1
Case 1:20-cv-03182-CMA-MEH Document 20 Filed 12/01/20 USDC Colorado Page 16 of 17




                               10. DATES FOR FURTHER CONFERENCES

            a.     Status conferences will be held in this case at the following dates and
            times:______________________________________________

            b.        A final pretrial conference will be held in this case on ____________at

            o’clock _____m. A Final Pretrial Order shall be prepared by the parties and

            submitted to the court no later than seven (7) days before the final pretrial

            conference.

                                   11. OTHER SCHEDULING MATTERS

            a.        Identify those discovery or scheduling issues, if any, on which counsel after

            a good faith effort, were unable to reach an agreement.

            None.

            b.        Anticipated length of trial and whether trial is to the court or jury.

            Five to six day jury trial.

            c.        Identify pretrial proceedings, if any, that the parties believe may be more

            efficiently or economically conducted in the District Court’s facilities at 212 N.

            Wahsatch Street, Colorado Springs, Colorado 80903-3476; Wayne Aspinall U.S.

            Courthouse/Federal Building, 402 Rood Avenue, Grand Junction, Colorado

            81501-2520; or the U.S. Courthouse/Federal Building,103 Sheppard Drive,

            Durango, Colorado 81303-3439.

            None.

                          12. NOTICE TO COUNSEL AND PRO SE PARTIES

            The parties filing motions for extension of time or continuances must comply with

   D.C.COLO.LCivR 6.1(c) by submitting proof that a copy of the motion has been served

   upon the moving attorney's client, all attorneys of record, and all pro se parties.




   4816-7464-3731.1
Case 1:20-cv-03182-CMA-MEH Document 20 Filed 12/01/20 USDC Colorado Page 17 of 17




             Counsel will be expected to be familiar and to comply with the Pretrial and Trial

    Procedures or Practice Standards established by the judicial officer presiding over the

    trial of this case.

          With respect to discovery disputes, parties must comply with D.C.COLO.LCivR

   7.1(a).

             Counsel and unrepresented parties are reminded that any change of contact

   information must be reported and filed with the Court pursuant to the applicable local rule.

                          13. AMENDMENTS TO SCHEDULING ORDER

             The scheduling order may be altered or amended only upon a showing of good
   cause.

    DATED at Denver, Colorado, this       day of ___________________, 2020.


                                                     BY THE COURT:


                                                     United States Magistrate Judge

    APPROVED:

    s/ Sean R. Cumberlege                           s/ Emma K. Knight
    Sean R. Cumberlege, Esq, #41392                 Rebecca K. Wagner, #33473
    Todd Scardina, Esq, #40333                      Emma K. Knight, #49591
    Scardina Law                                    Campbell, Wagner, Frazier & Dvorchak, LLC
    1245 E. Colfax Ave., Suite 302                  5251 DTC Parkway, Suite 350
    Denver, CO 80218                                Greenwood Village, CO 80111
    Telephone: (720) 420-9068                       Telephone: (303) 831-5990
    Counsel for Plaintiff                           Counsel for Defendant




   4816-7464-3731.1
